 1 Jonathan A. Stieglitz, Esq.
    (SBN 278028)
 2 jonathan.a.stieglitz@gmail.com
 3 THE LAW OFFICES OF
   JONATHAN A. STIEGLITZ
 4
   11845 W. Olympic Blvd., Suite 800 Los
 5 Angeles, California 90064
   Telephone: (323) 979-2063
 6 Facsimile: (323) 488-6748
 7 Attorney for Plaintiff
 8
 9                        UNITED STATES DISTRICT COURT
10                  FOR THE EASTERN DISTRICT OF CALIFORNIA
11                           SACRAMENTO DIVISION
12 CARLOS ALVAREZ, individually              Case No.: 2:19-cv-01621-WBS-CKD
13
   and on behalf of all others similarly
   situated,
14                                           ORDER FOR CASE DISMISSAL
                                             WITH PREJUDICE
15         Plaintiff,
           vs.
16
17   JEFFERSON CAPITAL SYSTEMS,
     LLC and JOHN DOES 1-25,
18
19         Defendants.

20
21
22
23
24
           THE COURT having reviewed the Parties’ Proposed Stipulation for
25
     Dismissal With Prejudice, and being fully advised in the premises, DOES
26
27
28
 1 HEREBY ORDER, that the Case is dismissed with prejudice with each party to
 2 bear their respective costs and fees.
 3
 4 IT IS SO ORDERED.
 5 Dated: December 27, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -2-
